DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
 
Status of the Application
In the amendment dated 21 December 2021, the following has occurred: Claims 1, 6, 13, 15, 20, and 22 has been amended; Claims 8-12 had previously been canceled; No claims have been added.
Claims 1-7 and 13-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-7 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is required regarding the scope of “…to receive a plurality of respective wireless signals from one or more wristbands, the plurality of respective wireless signals indicating respective patient identifications of respective mobile devices….”  It is unclear how many devices are intended by this limitation.  It is whether this is intended to cover a plurality of wireless signals from a plurality of wristbands with a plurality of respective identifications of respective mobile devices or also include multiple signals from a single wristband with a single respective identification of a single respective mobile device (such as over a longer time period).  The claim states one or more wristbands, but the rest of the limitation refers to a plurality rather than one or more.  If only one is required, it is unclear if the intent is for each of the plurality of respective identifications, respective mobile devices, and respective image data sets to actually be referring multiple recitations each requiring the same single one of each.  For purposes of examination, this is understood to require two or more wristbands along with each of the recitations requiring a plurality. 
Regarding claim 15, it is unclear what is required regarding the scope of “…to receive a plurality of respective wireless signals from at least one wristband, the plurality of respective wireless signals indicating respective patient identifications of respective s of respective mobile devices or also include multiple signals from a single wristband with a single respective identification of a single respective mobile device (such as over a longer time period).  The claim states at least one wristband, but the rest of the limitation refers to a plurality rather than potentially just one.  If only one is required, it is unclear if the intent is for each of the plurality of respective identifications, respective mobile devices, and respective image data sets to actually be referring multiple recitations each requiring the same single one of each.  For purposes of examination, this is understood to require two or more wristbands along with each of the recitations requiring a plurality.  
Dependent claims 2-7, 13, 14, and 16-23 incorporate the deficiencies of claims 1 and 15 and are rejected for the same reasons.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Menzel (Pub. No. 2013/0109929) in view of Bracket et al (Pub. No. 2004/0100361) and Russ (Pub. No. 2006/0246921).
Regarding claim 1, Menzel discloses a medical device comprising:
at least one sensor interface configured to detect a sensor signal from a sensor, the sensor signal indicating at least one physiological parameter of a patient (See [0042], [0049], wired physiological sensor ports, [0050], wireless connections may replace ports);
a data network interface (See [0042], [0049], wired physiological sensor ports, [0050], wireless connections may replace ports);
a wireless interface configured to receive a plurality of respective wireless signals from one or more wristbands, the plurality of wireless signals indicating respective patient identifications of respective mobile devices that are carriable on a patient body or physically associated with the patient body (See [0022], [0055], RFID bracelet);
a touch-sensitive display unit (See [0049], [0061], [0068]); and
a computer configured to provide medical data, derived from the sensor signal, via the data network interface and configured:
to select a preferred subset of the patient identifications based on the wireless signal and to directly or indirectly determine respective image data set based on the patient identification of the selected subset (See [0061], waveform may graphically illustrate information, [0062], RFID tag of patient associated with patient parameter; [0064]);
to actuate the display unit such that the respective determined image data set is displayed in respective display fields, the display unit receiving input from a corresponding display fields, the display unit providing a signal as output (See [0061], waveform may graphically illustrate information, [0062], RFID tag of patient associated with patient parameter; [0064]);
to receive the signal from the display unit and to derive a selection of a certain image data set associated with an assigned patient identification based on the signal (See [0061], waveform may graphically illustrate information, [0062], RFID tag of patient associated with patient parameter; [0064]);
to make a selection of the certain image data set based on the signal provided by the display unit (See [0064]); and
to provide the patient identification assigned to the selected image data set and the medical data associated with the patient identification assigned to the select image data set via the data network interface as output to a data network such that the patient identification assigned to the selected image data set and the medical data associated with the patient identification assigned to the select image data set are configured to be accessed at another time (See [0066], stored as associated in the database and central management system, [0063], subsequently retrieved).
As noted in the 112b rejection above, the claims have been examined with the understanding that a plurality of different wireless signals from different devices are required.  If the claims are clarified such that the wireless signals from only one device are required, then the above cited teachings of Menzel regarding usage of RFID tags is s indicating respective identifications of respective mobile devices.
Menzel describes a process for using a patient monitor which uses patient tag RFIDs to identify patients and includes a verification process for the operator to verify the identity of the tag along with the patient monitor device before recording it as associated with a particular patient before storage of the associated information in a central management system.  
Menzel does not describe a process to manage selection of a particular set of patient devices with respect to a plurality of detected RFID tags, as claimed.  Brackett teaches detecting a number of devices for selection by a user:
to select a preferred subset of the patient identifications based on the wireless signals (See Fig 4, [0044], names listed by proximity, select a patient’s data to review) and to directly or indirectly determine respective image data sets based on the patient identifications of the selected subset (See [0036]);
to actuate the display unit such that the respective patient identifications are displayed in respective display fields, the display unit receiving input from a corresponding display fields, the display unit providing a signal as output (See Fig 4, [0044], names listed by proximity, select a patient’s data to review, [0036], types of patient data to display);
to receive the signal from the display unit and to derive a selection of a certain image data set associated with an assigned patient 
to make a selection of a certain image data set based on a signal provided by the display unit (See Fig 4, [0044], names listed by proximity, select a patient’s data to review, [0036], types of patient data to display);
Brackett teaches detecting a number of devices near a user which includes sorting a number of devices for selection by a user with the motivation of allowing a user to select which patient’s information to review (See Brackett, [0044]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach for patient monitors to automatically identify patients of Menzel so as to have included sorting a number of devices for selection by a user, in accordance with the teaching of Brackett, in order to allow a user to select which patient’s information to review (See Brackett, [0044]).
Brackett teaches detecting a number of devices for selection by a user, but does so by depicting a name rather than showing images, as claimed.  Russ teaches depicting images such as waveforms of multiple patients in proximity rather than simply presenting names in proximity:
to actuate the display unit such that the respective determined image data sets are displayed in respective display fields, the display unit receiving input from a corresponding display fields, the display unit providing a signal as output (See Fig 1, Fig 2, [0041], display location 
Russ teaches user interfaces for patient monitors which includes automatically presenting waveform data from multiple patients simultaneously with the motivation of presenting waveform information from multiple patients in proximity (See Russ, [0041]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of of Menzel/Brackett so as to have included automatically presenting waveform data from multiple patients simultaneously, in accordance with the teaching of Russ, in order to present waveform information from multiple patients in proximity (See Russ, [0041]).
It is also noted that the claimed approach of presenting images instead of simply names amounts to an obvious simple substitution.  The approach of presenting multiple names sorted in proximity is taught by Brackett.  Russ describes presenting multiple waveform images of multiple patients simultaneously.  Presenting image data of multiple patients for selection amounts to simple substitution of one known element (e.g., patient identification) for another (e.g., patient image data).  The prior art differs from the claim by the substitution of some components.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Regarding claim 15, Menzel discloses a medical device comprising:
at least one sensor interface configured to detect a sensor signal from a sensor, the sensor signal indicating at least one physiological parameter of a patient (See [0042], [0049], wired physiological sensor ports, [0050], wireless connections may replace ports);
a data network interface (See [0042], [0049], wired physiological sensor ports, [0050], wireless connections may replace ports);
a wireless interface configured to receive a plurality of respective wireless signals from at least one wristband, the plurality of wireless signals indicating respective patient identifications of respective mobile devices that are carriable on a patient body or physically associated with the patient body (See [0022], [0055], RFID bracelet);
a touch-sensitive display unit (See [0049], [0061], [0068]); and
a computer configured to provide medical data, derived from the sensor signal, via the data network interface and configured:
to select a preferred subset of the patient identifications based on the wireless signal and to directly or indirectly determine respective image data set based on the patient identification of the selected subset (See [0061], waveform may graphically illustrate information, [0062], RFID tag of patient associated with patient parameter; [0064]);
to actuate the display unit such that the respective determined image data set is displayed in respective display fields, the display unit receiving input from a corresponding display fields, the display unit providing a signal as output based on input from the corresponding display field (See [0061], waveform may graphically illustrate information, [0062], RFID tag of patient associated with patient parameter; [0064]);
to receive the signal from the display unit and to derive a selection of a certain image data set associated with an assigned patient identification based on the signal (See [0061], waveform may graphically illustrate information, [0062], RFID tag of patient associated with patient parameter; [0064]);
to make a selection of the certain image data set based on the signal provided by the display unit (See [0064], [0066], stored as associated in the database and central management system, [0063], subsequently retrieved); 
to assign the patient identification to the selected image data (See [0064], [0066], stored as associated in the database and central management system, [0063], subsequently retrieved);
to assign the patient identification, which is assigned to the selected image data, to the derived medical data (See [0064], [0066], stored as associated in the database and central management system, [0063], subsequently retrieved); and
to provide the patient identification assigned to the selected image data set and the medical data associated with the patient identification assigned to the select image data set via the data network interface as output to a data network such that the patient identification assigned to the selected image data set and the medical data associated with the patient identification assigned to the select image data set are configured to be accessed at another time (See [0066], stored as associated in the 
As noted in the 112b rejection above, the claims have been examined with the understanding that a plurality of different wireless signals from different devices are required.  If the claims are clarified such that the wireless signals from only one device are required, then the above cited teachings of Menzel regarding usage of RFID tags is understood to meet the claim language.  However, given the understanding that the claims are meant to require a plurality of different wireless signals indicating respective identifications of respective mobile devices.
Menzel describes a process for using a patient monitor which uses patient tag RFIDs to identify patients and includes a verification process for the operator to verify the identity of the tag along with the patient monitor device before recording it as associated with a particular patient before storage of the associated information in a central management system.  
Menzel does not describe a process to manage selection of a particular set of patient devices with respect to a plurality of detected RFID tags, as claimed.  Brackett teaches detecting a number of devices for selection by a user:
to select a preferred subset of the patient identifications based on the wireless signals (See Fig 4, [0044], names listed by proximity, select a patient’s data to review) and to directly or indirectly determine respective image data sets based on the patient identifications of the selected subset (See [0036]);
to actuate the display unit such that the respective patient identifications are displayed in respective display fields, the display unit receiving input from a corresponding display fields, the display unit providing a signal as output (See Fig 4, [0044], names listed by proximity, select a patient’s data to review, [0036], types of patient data to display);
to receive the signal from the display unit and to derive a selection of a certain image data set associated with an assigned patient identification based on the signal (See Fig 4, [0044], names listed by proximity, select a patient’s data to review, [0036], types of patient data to display);
to make a selection of a certain image data set based on a signal provided by the display unit (See Fig 4, [0044], names listed by proximity, select a patient’s data to review, [0036], types of patient data to display);
Brackett teaches detecting a number of devices near a user which includes sorting a number of devices for selection by a user with the motivation of allowing a user to select which patient’s information to review (See Brackett, [0044]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach for patient monitors to automatically identify patients of Menzel so as to have included sorting a number of devices for selection by a user, in accordance with the teaching of Brackett, in order to allow a user to select which patient’s information to review (See Brackett, [0044]).
Brackett teaches detecting a number of devices for selection by a user, but does so by depicting a name rather than showing images, as claimed.  Russ teaches 
to actuate the display unit such that the respective determined image data sets are displayed in respective display fields, the display unit receiving input from a corresponding display fields, the display unit providing a signal as output (See Fig 1, Fig 2, [0041], display location automatically allocated to different portions of the screen, such as first come first serve);
Russ teaches user interfaces for patient monitors which includes automatically presenting waveform data from multiple patients simultaneously with the motivation of presenting waveform information from multiple patients in proximity (See Russ, [0041]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of of Menzel/Brackett so as to have included automatically presenting waveform data from multiple patients simultaneously, in accordance with the teaching of Russ, in order to present waveform information from multiple patients in proximity (See Russ, [0041]).
It is also noted that the claimed approach of presenting images instead of simply names amounts to an obvious simple substitution.  The approach of presenting multiple names sorted in proximity is taught by Brackett.  Russ describes presenting multiple waveform images of multiple patients simultaneously.  Presenting image data of multiple patients for selection amounts to simple substitution of one known element (e.g., patient identification) for another (e.g., patient image data).  The prior art differs from the claim by the substitution of some components.  The substituted components 
Regarding claims 2 and 16, Menzel in view of Brackett and Russ teaches the limitations of claims 1 and 15, respectively.  Menzel uses RFID, but does not describe the claimed particulars of managing multiple RFID signals from different identification devices.  Brackett further teaches:
wherein the computer is further configured:
to determine a preferred sequence of the image data sets to be displayed based on the wireless signals (See Fig 4, [0044], names listed by proximity, select a patient’s data to review, [0036], types of patient data to display); and
to actuate the display unit such that the respective image data sets are displayed as a function of the determined sequence (See Fig 4, [0044], names listed by proximity, select a patient’s data to review, [0036], types of patient data to display). 
Brackett teaches detecting a number of devices near a user which includes sorting a number of devices for selection by a user with the motivation of allowing a user to select which patient’s information to review (See Brackett, [0044]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the approach of Menzel/Brackett/Russ so as to have included sorting a number of devices for selection by a user, in accordance with the teaching of Brackett, in order to allow a user to select which patient’s information to review (See Brackett, [0044]).

Regarding claims 3 and 17, Menzel in view of Brackett and Russ teaches the limitations of claims 1 and 15, respectively.  Menzel further teaches:
further comprising a memory unit, wherein the computer is further configured to store the patient identification assigned to the selected image data set in the memory unit (See [0066], stored as associated in the local database or memory and central management system).
Regarding claims 4 and 18, Menzel in view of Brackett and Russ teaches the limitations of claims 1 and 15, respectively.  Menzel further teaches:
further comprising a memory unit, wherein the computer is further configured to determine the respective image data sets directly based on the respective selected patient identifications by the computer determining the respective image data sets from the respective patient identifications based on determination steps provided and predefined by the memory unit (See [0063], [0066], stored as associated in the local database or memory and central management system, subsequently displayed, Fig 9).
Regarding claims 5 and 19, Menzel in view of Brackett and Russ teaches the limitations of claims 1 and 15, respectively.  Menzel further teaches:
wherein the computer is further configured to determine the respective image data sets indirectly based on the respective selected patient identifications by the computer transmitting the respective selected patient identifications to a server and receiving the respective image data sets from the server via the data network interface (See [0063], [0064], [0066]).
Regarding claims 14 and 23, Menzel in view of Brackett and Russ teaches the limitations of claims 2 and 16, respectively.  Menzel uses RFID, but does not describe the claimed particulars of managing multiple RFID signals from different identification devices.  Brackett further teaches:
wherein the preferred sequence of image date sets to be displayed is based on signal intensity of the wireless signals (See Fig 4, [0044], names listed by proximity based on signal strength, select a patient’s data to review, [0036], types of patient data to display). 
Brackett teaches detecting a number of devices near a user which includes sorting a number of devices for selection by a user with the motivation of allowing a user to select which patient’s information to review (See Brackett, [0044]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the approach of Menzel/Brackett/Russ so as to have included sorting a number of devices for selection by a user, in accordance with the teaching of Brackett, in order to allow a user to select which patient’s information to review (See Brackett, [0044]).
The citations and explanations provided above with respect to claim 1 regarding of image data sets rather than names as obvious in view of Russ are equally applicable to claim 2.  


Allowable subject matter
Claims 6, 7, 13, and 20-22 are allowable once the indefiniteness rejection above is resolved while maintaining a requirement of a plurality of different wireless signals of a plurality of bracelets/mobile devices rather than potentially requiring only one rather than a plurality.  As noted in the 112b and 103 sections in discussion of the independent claims, the independent claims have been examining with this interpretation in mind based on the requirement of including a plurality of all of the respective other quantities in the claim.  
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 6 and 20 in the context of the combination already presented in the independent claims are not understood to be obvious over the art of record.  A search of available art has been conducted, and no reference has been found to make the particular combination obvious.  Claims 7, 13, 21, and 22 incorporate the subject matter of claims 6 and 20 and are allowable pending resolution of the indefiniteness rejection above.

Response to Arguments
Applicant’s arguments, see remarks, filed 21 December 2021, with respect to the 101 rejections of the claims have been fully considered and are persuasive.  The 101 rejection of claims 1-7 and 13-23 has been withdrawn. 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JONATHAN DURANT/Primary Examiner, Art Unit 3619